Exhibit 10.57



GUARANTEE



THIS GUARANTEE

(this "Guarantee"), dated as of December 23, 2003, is made by FPL GROUP CAPITAL
INC, a Florida corporation (the "Guarantor"), in favor of Public Service
Electric and Gas Company, a New Jersey corporation (the "Guaranteed Party").
Each of the Guarantor and the Guaranteed Party are sometimes referred to herein
individually as a "Party" and collectively as the "Parties".


W I T N E S S E T H:


WHEREAS, the Guaranteed Party has entered into an Amendment to Gas Purchase and
Sales Agreement dated as of August 20, 2003 (the "Agreement"), with North Jersey
Energy Associates, A Limited Partnership (the "Obligor"), an affiliate of the
Guarantor, providing for, among other things, the supply of NJEA's total fuel
requirements for the NJEA facility.


WHEREAS, in consideration for, and as inducement to, the Guaranteed Party's
performance of the obligations set forth in the Agreement, Guarantor has agreed
to provide this Guarantee to the Guaranteed Party.


NOW THEREFORE, in consideration of the foregoing, Guarantor hereby covenants and
agrees as follows:


1. GUARANTEE. Subject to the terms herein, Guarantor hereby irrevocably and
unconditionally guarantees to the Guaranteed Party, its successors and permitted
assigns hereunder, the prompt payment when due of the obligations of Obligor
(the "Obligations") to the Guaranteed Party under the Agreement. This Guaranty
shall constitute a guarantee of payment and not of collection. If Obligor fails
to pay any Obligation in full when and as due in accordance with the terms of
the Agreement, the Guarantor will pay in accordance with the terms hereof such
Obligation directly for the Guaranteed Party's benefit promptly upon the
Guaranteed Party's demand therefor in accordance with the provisions hereof. The
Guaranteed Party may proceed against the Guarantor without any collection or
other enforcement action against Obligor. This Guarantee extends to and includes
all amendments or modifications of the Agreement which are agreed to in writing
by Obligor and the Guaranteed Party. The liability of Guarantor under this
Guaranty shall be subject to the following limitations:


(a) The maximum amount for which the Guarantor shall be liable hereunder and the
maximum recovery from the Guarantor which may be collected pursuant to the
provisions of this Guarantee, shall in no event exceed in the aggregate (whether
in principal, interests, costs, expenses, attorney's fees or other sums due),
Five Million Dollars ($5,000,000.00), less the aggregate amount theretofore paid
by or on behalf of the Guarantor pursuant to the provisions of this Guarantee
(as of the date of any determination thereof, the "Maximum Liability").


(b) Guarantor's liability hereunder shall be and is specifically limited to
payments expressly required to be made under the Agreement (even if such
payments are deemed to be damages) as well as costs of collection and
enforcement of this Guarantee (including attorney's fees) to the extent
reasonably and actually incurred by the Guaranteed Party (all of which such
liability in the aggregate will be subject to the limitation set forth in
Section 1(a) above) but in no event shall Guarantor be subject hereunder to
consequential, exemplary, equitable, loss of profits, punitive or tort damages,
or, except to the extent specifically provided in the Agreement, any other
damages.


2. TERM. This Guarantee shall become effective upon the Effective Date (as
defined in the Agreement) and shall remain in full force and effect until the
expiration or termination of Obligor's obligations under the Agreement in
accordance with their terms and payment by Obligor of all amounts payable by
Obligor thereunder, whether due before, on or after the date of such
termination.


3. NATURE OF GUARANTEE. The Guarantor's obligations hereunder with respect to
any Obligation shall not be affected by the existence, validity, enforceability,
perfection, or extent of any collateral for such Obligations. The Guaranteed
Party shall not be obligated to file any claim relating to the obligations owing
to it if Obligor becomes subject to a bankruptcy, reorganization or similar
proceeding, and the failure of the Guaranteed Party to exercise rights with
respect to, or realize the benefit of, any such collateral shall not affect the
Guarantor's obligations hereunder. If any payment to the Guaranteed Party with
respect to any Obligation is rescinded or must otherwise be returned for any
reason whatsoever, the Guarantor shall remain liable hereunder with respect to
such Obligation as if such payment had not been made.


Notwithstanding any provision of this Guarantee to the contrary, the Guarantor
shall be entitled to assert all rights and defenses that the Obligor may be
entitled to under the Agreement, including, but not limited to, any setoff or
counterclaims to which the Obligor is or may be entitled. Notwithstanding the
preceding sentence, the liability of the Guarantor under this Guarantee shall
not be affected because of the bankruptcy, insolvency, dissolution or
liquidation of the Obligor or the lack of power or authority of the Obligor to
enter into the Agreement and to perform its obligations thereunder.


4. DEMANDS AND NOTICE.


(a) The Guaranteed Party shall have the right to enforce this Guarantee against
the Guarantor upon the occurrence of any failure by Obligor to pay any
Obligations as and when due. The right of the Guaranteed Party to enforce this
Guarantee shall be in addition to any other right to enforce the Agreement by
actions taken against Obligor, any other guarantor or party, or by resort to any
security held by the Guaranteed Party. In order to make a claim under this
Guarantee, the Guaranteed Party must notify the Guarantor in writing of its
demand that payment be made by the Guarantor (a "Payment Demand"), and the
Guarantor shall, subject to the terms of this Guarantee, pay to the Guaranteed
Party in the manner required by the Agreement the amount set forth in the
Payment Demand notice within three (3) Business Days after the date of receipt
of such Payment Demand notice by the Guarantor. The notice provisions set forth
in this Section 4(a) shall not release or diminish the accrual of late payment
interest owed under the Agreement as a result of nonpayment by Obligor
thereunder.


(b) A Payment Demand shall identify the amount and the basis of the demand in
reasonable detail, and shall specify that Obligor has failed to pay the
Obligation that is the subject of the Payment Demand in full when and as due in
accordance with the terms of the Agreement. Subject to the terms hereof, a
Payment Demand conforming to the foregoing requirements shall be sufficient
notice to the Guarantor to pay under this Guarantee. Notices under this
Guarantee shall be deemed received if sent to the address specified below:
(i) on the second Business Day after receipt by Guarantor, if served by express
delivery (such as FedEx or DHL), (ii) on the second Business Day after
transmission, if served by facsimile transmission (provided that sender has
machine confirmation that facsimile was transmitted to the correct fax number
listed below), and (iii) solely in the case where notice address specified below
or a notice address subsequently provided in writing by the Guarantor is within
the United States, three (3) Business Days after mailing, if sent by certified,
first-class mail, return receipt requested.


To Guarantor:


FPL Group Capital Inc
700 Universe Boulevard
P.O. Box 14000
Juno Beach, Florida 33408
Attention: Treasurer
Fax: (561) 694-3707


To the Guaranteed Party:


Public Service Electric and Gas Company
80 Park Plaza
PO Box 570-14
Newark, New Jersey 07107
Attention: Peter Collette
Fax: (973) 430-5519


To Obligor:


Northeast Energy Associates, A Limited Partnership
c/o FPL Energy, LLC
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Business Manager
Fax: (561) 304-5161


Any party may change its address to which notice is given hereunder by providing
notice of same in accordance with this Section 4.


5. CONSENTS, WAIVERS AND RENEWALS. The Guaranteed Party and Obligor may mutually
agree in writing to (i) modify the Agreement, (ii) extend the time of payment or
(iii) otherwise modify the terms of payment of any of the Obligations, without
in any way impairing or affecting this Guarantee. The Guaranteed Party may
resort to the Guarantor for payment of any of the Obligations, whether or not
the Guaranteed Party shall have resorted to any collateral security, or shall
have proceeded against any other obligor principally or secondarily obligated
with respect to any of the Obligations. The Guarantor hereby waives notice of
acceptance of this Guarantee, and also presentment, protest and notice of
protest or dishonor of any evidences of indebtedness hereby guaranteed. Nothing
in this Section 5 shall relieve the Guaranteed Party of its obligation to notify
the Guarantor of a claim hereunder as provided in Section 4(a) above.


6. SUBROGATION. Upon the indefeasible payment in full of the Obligations owing
to the Guaranteed Party by the Guarantor pursuant to this Guaranty, the
Guarantor shall be subrogated to the rights of the Guaranteed Party against
Obligor, and the Guaranteed Party agrees to take at the Guarantor's expense such
steps as the Guarantor may reasonably request to implement such subrogation.


7. REPRESENTATIONS AND WARRANTIES. The Guarantor hereby represents and warrants
as of the date hereof that (a) it is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida, and is
duly authorized to transact business and is in good standing in each
jurisdiction where the failure to so qualify would have a material adverse
effect on the performance by the Guarantor of its obligations hereunder; (b) the
execution, delivery and performance by the Guarantor of this Guarantee are
within its corporate powers, have been duly authorized by all necessary
corporate action and do not violate the Guarantor's charter or by-laws or any
law, order or contractual restriction binding on the Guarantor; (c) this
Guarantee has been duly executed and delivered and constitutes the Guarantor's
legal, valid and binding obligation, enforceable against it in accordance with
its terms (except as enforceability may be limited by bankruptcy, insolvency,
moratorium and other similar laws affecting enforcement of creditors' rights in
general and general principles of equity); (d) the Guarantor has received fair
and adequate consideration for its assumption of the liabilities set forth in
this Guarantee; (e) no litigation, arbitration or other proceeding against the
Guarantor by or before any government authority, court, arbitrator or mediator
is in progress, pending or, to the best knowledge of the Guarantor, threatened
which calls into question or challenges the validity of this Guarantee or the
transactions contemplated hereby; (f) the execution and delivery by the
Guarantor of this Guarantee and the performance by the Guarantor of its
obligations hereunder do not and will not require, by virtue of any applicable
requirement in effect on the date hereof, any approval, consent, permit, license
or other authorization of any Person (including any government approvals) which,
as of the date hereof, has not been duly obtained, made or taken or where the
failure to so obtain, make or take would not have a material adverse effect on
the financial condition of the Guarantor and its subsidiaries, taken as a whole;
and (g) neither the execution, delivery or performance by the Guarantor of this
Guarantee, nor compliance by it with the terms and provisions hereof (i) will
contravene any order, writ, injunction or decree of any court or governmental
instrumentality applicable to it or (ii) will conflict or be inconsistent with
or result in any breach of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any lien upon
any of the property or assets of the Guarantor pursuant to, the terms of any
indenture, mortgage, deed of trust, credit agreement, loan agreement or any
other material agreements, contract or instrument to which the Guarantor is a
party or by which it or any of its property or assets is bound, which, in the
case of any of the circumstances described in subclauses (i) or (ii) of this
clause (g), would have a material adverse effect on the financial condition of
the Guarantor and its subsidiaries, taken as a whole.


8. ASSIGNMENT. This Guarantee may not be assigned by either party without the
prior written consent of the other party, and any purported assignment without
such consent shall be null and void.


9. MISCELLANEOUS. All capitalized terms not defined herein shall have the
meanings set forth in the Agreement. No provision of this Guarantee may be
amended or waived except by a written instrument executed by the Guarantor and
the Guaranteed Party. This Guarantee shall bind and benefit the successors and
permitted assigns of the Guarantor and the Guaranteed Party. This Guarantee
shall not be deemed to benefit any person except the Guaranteed Party and its
successors and permitted assigns. Should any one or more provisions of this
Guarantee be determined to be unenforceable, all other provisions nevertheless
shall remain effective. This Guarantee shall be construed in accordance with the
laws of the State of New York, excluding its choice of law provisions that would
require the application of laws of a jurisdiction other than such State. No
failure or delay on the part of the Guaranteed Party in exercising any right,
power or privilege hereunder and no course of dealing between the Guarantor and
the Guaranteed Party shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. This Guarantee constitutes the sole and entire agreement between the
Guarantor and the Guaranteed Party with respect to the subject matter hereof and
supersedes and replaces any and all prior agreements, understandings,
negotiations or correspondence between them with respect thereto, including
without limitation any and all prior guaranty agreements executed by the
Guarantor in favor of the Guaranteed Party with respect to any or all of the
Obligations. The rights, powers and remedies herein expressly provided are
cumulative and not exclusive of any rights, powers or remedies the Guaranteed
Party would otherwise have.


10. ENFORCEMENT RIGHTS. Any reasonable costs incurred by or on behalf of the
Guaranteed Party enforcing its rights hereunder (including, without limitation,
court costs and reasonable attorneys' fees) in connection with its enforcement
of this Guarantee shall be paid by the Guarantor; provided, however, that the
Guarantor shall not be liable for any such costs of the Guaranteed Party if no
payment under this Guarantee is due.


11. JURISDICTION. The Guarantor, for itself and its successors, hereby
irrevocably (a) agrees that any legal or equitable action, suit or proceeding
against the Guarantor arising out of or relating to this Guarantee or any
transaction contemplated hereby or the subject matter of any of the foregoing
may be instituted in any state or federal court in the State of New York,
(b) waives any objection which it may now or hereafter have to the venue of any
action, suit or proceeding, and (c) irrevocably submits itself to the
nonexclusive jurisdiction of any state or federal court of competent
jurisdiction in the State of New York for purposes of any such action, suit or
proceeding. Service of process upon the Guarantor shall be made in person at the
address listed in Section 4(b) or, if the Guarantor is located outside of the
United States, by service upon Guarantor's process agent in New York, New York,
as specified by written notice of the Guarantor to the Guaranteed Party.


12. WAIVER OF JURY TRAIL. THE GUARANTOR AND THE GUARANTEED PARTY EACH
IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LEGAL
OR EQUITABLE ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTEE, THE AGREEMENT, OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR
THE SUBJECT MATTER OF ANY OF THE FOREGOING.


IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be executed and
the Guaranteed Party has caused this Guarantee to be Accepted and Agreed, each
as of the date first above written.

 




FPL GROUP CAPITAL INC

 




By:




PAUL I. CUTLER







   

Paul I. Cutler
Vice President and Treasurer

 





Accepted and Agreed:

 




PUBLIC SERVICE ELECTRIC AND GAS COMPANY

 




By:




ROBERT KRAUSS







   

Name: Robert Krauss
Title: Mgr. - Credit & Risk Mgmt.

